Petition for Writ of Habeas Corpus Dismissed and Memorandum Opinion
filed April 26, 2007







Petition for Writ of
Habeas Corpus Dismissed and Memorandum Opinion filed April 26, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00310-CV
____________
 
IN RE TOMMY EDWARD SANDERS,
 Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF HABEAS
CORPUS
 

 
M E M O R
A N D U M   O P I N I O N
On April
16, 2007, relator Tommy Edward Sanders, an inmate in the Mark W. Michael Unit,
Texas Department of Criminal Justice, located in Anderson County, filed in this
court an AApplication for Writ of Habeas Corpus Seeking Relief from a Void Juvenile
Proceeding,@ seeking an order vacating a hearing[1]
conducted in the 313th District Court, Harris County, Texas, in October of
1979. 




We do
not have jurisdiction to grant relator the relief he seeks.  See Tex.
Code Crim. Proc. Ann. arts. 11.05, 11.07 (Vernon 2005); see also Tex.
Gov=t Code Ann. ' 22.221(d).  Accordingly, we dismiss
his petition for writ of habeas corpus for lack of jurisdiction.  
PER
CURIAM
Petition Denied and Memorandum Opinion filed April 26,
2007.
Panel consists of Justices Yates, Edelman, and
Seymore.   




[1]See Sanders v. State, 194 S.W.3d 7, 12B14 (Tex. App.CWaco 2006, dism=d
w.o.j.) (Gray, C.J., dissenting) (attaching as appendices, a copy of the Waco
appeals court=s opinion, dated May 13, 1982, rendered in relator=s appeal; the Waco court concluded that the Ajuvenile proceeding@
was a transfer hearing under Section 54.02 of the Texas Family Code).